Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-18 are objected to because of the following informalities:  The numbering of the claims is not correct.  The preliminary amendment filed on 4/26/21 indicates claims 1-18 as new.  However, claims 1-18 already exist as original claims.  If the claims are amended, then the claims need to have the status identifier as “ currently amended” and strike-out line and underline need to be inserted to show deletion and insertion.  If the claims are new, then the numbering needs to start with the next highest number. The original claims 1-20 need to be cancelled.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1:  line 8, the recitation of “ about 130 to about 165 degrees” is vague and indefinite because it is unclear what the numerical range indicates; degrees of what?  The claim is also vague and indefinite in that the body of the claim does not commensurate with the preamble.  The preamble recites a method of preparing thermally inhibited starch or flour; but , the body of the claim does not recite any step in which thermally inhibited starch or flour is obtained.
Claim 4 is vague and indefinite.  It is unclear if the steeping in claim 4 is the same as the steeping step in claim 1 or an additional steeping step to the one recited in claim 1.
Claim 6 is vague and indefinite.  The claim recites “ heating steps”.  It is unclear if the heating steps are additional heating steps or are the steps defining the heat treating step recited in claim 1.
In claim 7, the limitation “ an aqueous solution comprising a buffer” is vague and indefinite because it is unclear if it is a different aqueous solution from the one recited in claim 1.
Claim 8 is vague and indefinite.  It is unclear if “ a grain” is different from the grain already recited in claim 1.  It is also unclear if a Markush group is intended; if so, the proper language is “ selected from the group consisting of”
In claim 10, the recitation of “ the thermally inhibited starch” and “ the remainder of the flour” does not have proper antecedent basis because claim 1 does not set forth a step of forming  inhibited starch or flour.
In claim 11:  Line 8, the recitation of “ about 130 to about 165 degrees” is vague and indefinite because it is unclear what the numerical range indicates; degrees of what?  The step “ separating the thermally inhibited starch from the remainder of the flour” is vague and indefinite because previous steps do not set forth any step of forming inhibited starch and flour or milling to form flour.  There is no antecedent basis for the step.
Claim 15 has the same problem as claim 6. 
Claim 16 has the same problem as claim 8.
Claim 17 is vague and indefinite.  The claim recites “ a thermally inhibited flour obtained by the method of claim 1”.  However, claim 1 does not set forth a step of forming a thermally inhibited flour.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas ( 6221420) in view of Schilling ( 2014/0099424) and Moroni ( 2015/0164113).
For claims 1,11,17,18,  Thomas discloses a process for forming thermally-inhibited flour which is a granular non-pregelatinized flour.  The flours that are substantially completely inhibited will resist gelatinization and a lower percentage breakdown in viscosity.  Thomas discloses the thermally-inhibited flour exhibit characteristic of chemically cross-linked starch.  The process comprises the steps of dehydrating the flour to anhydrous or substantially anhydrous and heat-treating the dehydrated flour with sufficient heat dry heat at an appropriated pH to provide starch with functional characteristics similar to those of a chemically cross-linked starch.  The flours may be derived from any native source including corn, rice, waxy rice etc..  The appropriated pH includes values covering from about 6.5 to about 7.5. For claims 5, 14,the thermal dehydration is carried out at temperature can be lower than 100 degrees C.  The heat-treating step is carried out at temperature of 120-180 degrees C for a time of 1-20 hours. For claims 8-9,16-18, Thomas discloses forming thermally inhibited flour from sources such as corn, waxy rice, rice etc.. The thermally-inhibited flour is used in foods.  The flour is dehydrated to a moisture content of less than 1%.  After pH adjustment, the slurry of flour which is not going to be pregelatinized is then either dewatered and dried or dried directly to a moisture content of 2-6%. ( see columns 3-7
The Thomas process differs from the method of claims 1,4,6,7,10,11,13-16 and  product-by-process claim 117  in that Thomas discloses to inhibit the flour instead of the grain.  Thomas also does not disclose the moisture content after dehydration as in claims 1,11 and the ph as in claims 3,12.
Schilling discloses a method for preparing grain flour comprising the steps of soaking grain in water, drying the soaked grain at a temperature of about 38-82 degrees C, heat treating the dried grain at a temperature of about 90-200 degrees C and grinding the unpolished grain into whole grain flour or meal with the advantages of increased shelf-life.  The heat treating process stabilizes the oil which is present in the outer layer of the grains.  ( see paragraphs 0017,0019,0021-0029,0032,0033,0036)
Moroni teaches to soak food grain at an acid pH of between 2-7, preferably between 3-5.5.  The soaking at acidic pH is beneficial in reducing anti-nutritional factors in food grains. The factors includes phytic acid which hinders the nutritional benefits of food grains.  It may be advantageous to control pH for optimal reduction of anti-nutritional factors and inhibition of spoilage. ( see paragraphs 0001,0003,0033,0034,0036,0051) 
Thomas discloses process for forming thermally-inhibited flour.  As shown in Schilling, grain can be heat-treated comprising the steps of dehydrating and then heat-treating which are the same sequence of steps disclosed in Thomas.  It would have been obvious to one skilled in the art to perform the steps disclosed in Thomas on the grains instead of the flour as carrying out the process in different sequence to obtain the same product.  The change in sequence would have been an obvious matter of choice depending on the preference of working with grain or flour.  When grains are used in the Thomas process, it would have been obvious to soak the grain as taught in Schilling and to use dehulled and debranned grain when the nutrition provided by the outer layer is not desired.  This would have been an obvious matter of preference.  Thomas teaches to form the slurry of flour at pH of about 6.5 to about 7.5.  When working with the grains, it would have been obvious to follow the same guideline.  Furthermore, Moroni teaches to soak food grain at pH of between 2-7 to reduce anti-nutritional factors in grains.  Thus, it would have been obvious to soak the grain at the pH 2-7 to obtain the benefits taught in Moroni.  The claimed range falls within the ranges disclosed in Thomas and Moroni.  Thomas discloses the dehydrating can be carried out at temperature less than 100 degrees C.  Thus, it would have been obvious to one skilled in the art to vary the temperature to different ranges in different stages as long as the desired moisture content is obtained.  Applicant has not established any criticality or unexpected result with respect to the parameters set forth in claims  6 and 15.  The claimed moisture content of about 2% indicates that the moisture content can be a little less than 2 which is not seen to be patentably distinct from the 1% disclosed in Thomas.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  The Thomas process with the moisture content of 1% produces a thermally inhibited flour just as the claimed method forms a thermally inhibited flour when the moisture content after the dehydrating step is about 2%.  Applicant has not established any criticality with respect to the claimed moisture content as paragraph 0020 of the instant specification discloses moisture content of less than 2%.  Thomas discloses a method of form thermally-inhibited flour.  Thomas in view of Schilling discloses process of forming thermally-inhibited flour using grain as the starting material.  Thus, it is obvious  the characteristic recited in claims 1 and 11 can be obtained in the Thomas process because they are obtained from the steps of dehydrating and heat treating.  It would have been within the skill of one in the art to determine the desired degree thermal inhibition and the properties resulting from the inhibition that are optimum for the intended use of the product through routine experimentation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
August 25, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793